DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 02/28/20203 was reviewed and the listed references were noted.

	
Drawings
The 5 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-19 are pending.  

Allowable Subject Matter
Claims 1-19 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider independent Claim 1, Tatsumi Oba (US 2019/0370681) discloses a clustering and classification method that uses a machine learning model  individually trained for each profile determined by profile determiner (Oba, Paragraphs [0150]-[0154]).  In an analogous field of endeavor, Zhang et al. (CN 109903117) discloses a knowledge graph processing method and device for commodity recommendation that includes receiving the initial user vector, receiving the initial commodity vector; training a first neural network model, obtaining a vector result of a hidden layer in a calculation result of the first neural network model and taking the vector result as vector representation of a user and the vector representation of a commodity; calculating the distance between the two vector representations and taking the distance as the similarity; constructing a second neural network model by using the initial user vector representation and the initial commodity vector representation, and taking a vector result of the hidden layer in a calculation result of the second neural network model as a neighborhood vector representation of a commodity; calculating the relevancy between the commodities according to the obtained neighborhood vector representation; and constructing a knowledge graph between the user and the commodity (Zhang, Page 12 of 22, paragraphs 3 to end of the page and first paragraph of Page 13 of 22).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach “inputting, for training the third neural network, the first training output data and the second training output data to an input layer of the third neural network; inputting, for training the third neural network, the user-model relationship dataset to an output layer of the third neural network; tuning hyperparameters for the first, second, and third neural networks for testing and training the neural networks; once the first, second and third neural networks are trained, inputting a second user profile dataset to the trained first neural network, the trained first neural network generating a first output data; inputting a second model profile dataset to the trained second neural network, the trained second neural network generating a second output data; inputting the first output data and the second output data to the trained third neural network, the trained third neural network generating a third output data, the third output data including a relevance score for each of the users for each of the machine learning models; and displaying a list of machine learning models associated with the at least one user, with each of the machine learning models showing the relevance score.”  In addition, with respect independent Claims 15 and 19, none of the cited prior art references, alone or in combination, provides a motivation to teach “ a third neural network, the neural network trained to predict a relevance score based on the first output data and the second output data” and “a user history for the at least one user, the user history indicating a historical selection of one or more artificial intelligence models; generating, by the computing device, a personalized list of machine learning models for the dataset based at least in part on the historical selection of the one or more artificial intelligence models; and presenting, by the computing device, the personalized list of machine learning models via a user interface.”  Finally, dependent Claims 2-14 and 16-18 are allowed due to their dependencies to Claims 1 and 15, respectively.  Accordingly, Claims 1-19 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Gupta et al. (US 2019/0147369).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662